Citation Nr: 9933618
Decision Date: 08/31/99	Archive Date: 12/06/99

DOCKET NO. 93-28 178               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Waco, Texas

THE ISSUES

1. Entitlement to service connection for dental trauma.

2. Entitlement to service connection for loss of vision.

3. Whether new and material evidence has been submitted to reopen
the veteran's claim of entitlement to service connection for a back
disability.

4. Entitlement to an effective date, prior to August 16, 1989, for
a 10 percent evaluation for a right knee injury with degenerative
changes, residuals of a shell fragment wound.

5. Entitlement to an effective date, prior to August 16, 1989, for
a 10 percent evaluation for a right elbow injury with bursitis and
degenerative changes, residuals of a shell fragment wound (major).

6. Entitlement to an effective date, prior to June 26, 1990, for a
100 percent evaluation for post-traumatic stress disorder (PTSD). 

7. Entitlement to a compensable evaluation for the residuals of a
shell fragment wound to the left leg.

8. Entitlement to special monthly compensation based on the need
for regular aid and attendance of another person.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from October 1942 to November
1945.

This matter is currently before the Board of Veterans' Appeals
(Board) on appeal from rating decisions of the Department of
Veterans Affairs (VA) Regional Office (RO).

In November 1992, the Board remanded this case to the RO for
additional development. At that time, the sole issue before the
Board was the issue of entitlement to service connection for PTSD.

- 2 -

In an April 1993 rating decision, the RO awarded service connection
for PTSD. Accordingly, this issue is not before the Board at this
time. However, the veteran raised additional claims. These issues
are cited above. In March 1996, the Board remanded these issues to
the RO for additional development.

As noted within the Board's March 1996 remand, a review of the
procedural history of this case indicates legitimate confusion by
the RO over which issues the veteran is appealing to the Board. In
March 1996, based on the U.S. Court of' Appeals for Veterans Claims
(known as the United States Court of Veterans Appeals prior to
March 1, 1999) (hereinafter, "the Court") determination in EF v.
Derwinski, 1 Vet. App. 324, 326 (1991), the Board determined that
eight issues were before it. In order for an issue to be addressed
by the Board, the veteran must meet certain criteria.

Under the provisions of 38 U.S.C.A. 7105(a) (West 1991), an appeal
to the Board must be initiated by a notice of disagreement and
completed by a substantive appeal after a statement of the case is
furnished to the veteran. In essence, the following sequence is
required: There must be a decision by the RO, the veteran must
express timely disagreement with the decision, VA must respond by
explaining the basis of the decision to the veteran, and finally
the veteran, after receiving adequate notice of the basis of the
decision, must complete the process by stating his argument in a
timely-filed substantive appeal. See 38 C.F.R. 20.200, 20.201,
20.202, and 20.203 (1998).

It is important to note that the veteran has already received
entitlement to special monthly pension on account of the need for
regular aid and attendance. The critical issue in this case is
whether the veteran is entitled to special compensation on account
of need of regular aid and attendance due to the veteran's service-
connected disabilities.

3 -

Based on a review of the veteran's statements since the Board
remanded this case in March 1996, it does not appear that the
veteran has raised any additional claims. This determination is
confirmed by written arguments prepared by the veteran's
representative in October 1998 and May 1999. Accordingly, the Board
may proceed with the adjudication of the veteran's claims at this
time.

FINDINGS OF FACT

1. The claims for service connection for dental trauma and loss of
vision are not supported by cognizable evidence showing that the
claims are plausible or capable of substantiation.

2. VA has fulfilled its duty to assist the veteran in the
development of all facts pertinent to his claims.

3. The veteran's contention that he has filed a claim with the
United States Army every year since 1945 seeking VA compensation is
not credible.

4. In May 1984, the veteran filed his first claim for VA
compensation. At that time, the veteran made no reference to PTSD,
a right knee injury, or a right elbow disability.

5. In May 1984, the veteran noted a lower back injury due to a fall
in June 1982, decades after his discharge from active service in
November 1945.

6. In May 1984, the veteran made no reference to a back injury
during his active service.

7. The RO granted entitlement to a permanent and total disability
rating for pension purposes when it issued an unappealed rating
decision in May 1984.

- 4 -

8. In November 1984, the veteran filed a claim seeking service
connection for shrapnel wounds to both legs, the right arm,
stomach, and back.

9. The RO denied entitlement to service connection for shrapnel
wounds of both legs, the right arm, stomach, back, chest, and
lungs, when it issued an unappealed rating decision in February
1986.

10. The RO denied entitlement to service connection for shell
fragment wounds to both legs, the right arm, stomach, back, chest,
and lungs when it issued a rating decision in September 1987. At
that time, the veteran submitted additional evidence.

11. In November 1987 the RO determined that the additional evidence
did not warrant a change in the previous denial of service
connection for shell fragment wounds to both legs, the right arm,
stomach, back, chest and lungs.

12. On August 16, 1989, the veteran petitioned to reopen his
previously denied claim of service connection for a disability
associated with his alleged shrapnel wounds. Based on additional
information supplied by the veteran and obtained by the RO, the
veteran was awarded service connection for a right knee disability
and right elbow disability from August 16, 1989.

13. Evidence received since the final unappealed November 1987
denial of entitlement to service connection for a back disability
is cumulative or duplicative in nature, does not bear directly or
substantially upon the issue at hand, and is not so significant
that it must be considered in order to fairly decide the merits of
the claim.

14. Based on the veteran's testimony before a hearing officer at
the R.0 on June 26, 1 1990, the RO determined that it should
investigate the issue of whether the veteran was entitled to
service connection for PTSD. At that time, the veteran. did not
specifically raise this issue and had not raised this issue prior
to June 26, 1990.

5 -

15. The RO granted entitlement to service connection for PTSD with
assignment of a 100 percent evaluation effective from October 12,
1990, when it issued a rating decision in April 1993.

16. The RO granted entitlement to an effective date for a grant of
service connection for PTSD retroactive to June 26, 1990, when it
issued a rating decision in July 1993.

17. Residuals of a shell fragment wound to the left leg include a
small scar in the anterior surface of the left lower leg over the
muscle which is well healed. No residual disability is found.

18. Service connection is in effect for PTSD, evaluated as 100
percent disabling; a right knee injury with degenerative changes,
the residuals of a shell fragment wound, currently evaluated as 10
percent disabling; a right elbow injury with bursitis and
degenerative changes, the residuals of a shell fragment wound,
currently evaluated as 10 percent disabling; and a left leg injury,
the residuals of a shell fragment wound, evaluated as
noncompensable. The combined schedular rating is 100 percent.

19. The veteran's nonservice-connected disabilities upon which are
predicated his permanent and total disability rating for pension
purposes include, but are not limited to, a back disability, the
residuals of a hemorrhagic cerebral infarction, arthritis of the
hips, high blood pressure, and blindness.

20. The RO has granted entitlement to special monthly pension by
reason of being in need of aid and attendance.

21. The veteran's service-connected disabilities do not render him
incapable of providing for his own daily self-care or from
protecting himself against the hazards and dangers of daily living
without the assistance of another person.

- 6 -

22. The veteran is not substantially confined to his home or
household as the result of his service-connected disabilities.

CONCLUSIONS OF LAW

1. The claims of entitlement to service connection for loss of
vision and a dental trauma are not well grounded. 38 U.S.C.A.
5107(a) (West 1991).

2. The criteria for an effective date, prior to June 26, 1990, for
a 100 percent evaluation for PTSD have not been met. 38 U.S.C.A.
5107, 5108, 5110(a), 7105 (West 1991 and Supp. 1999); 38 C.F.R.
3.104, 3.105, 3.400 (1998).

3. The criteria for an effective date, prior to August 16, 1989,
for a 10 percent evaluation for a right knee injury with
degenerative changes, the residuals of a shell fragment wound, have
not been met. 38 U.S.C.A. 5107, 5108, 5110(a), 7105; 38 C.F.R.
3.104, 3.105, 3.400.

4. The criteria for an effective date, prior to August 16, 1989,
for a 10 percent evaluation for a right elbow injury with bursitis
and degenerative changes, the residuals of a shell fragment wound
(major), have not been met. 38 U.S.C.A. 5107, 5108, 5110(a), 7105;
38 C.F.R. 3.104, 3.105, 3.400.

5. Evidence received since the November 1987 rating decision
wherein the RO affirmed the denial of entitlement to service
connection for a back disability is not new and material, and the
claim is not reopened. 38 U.S.C.A. 5108, 7105 (West 1991); 38
C.F.R. 3.104(a), 3.156(a), 20.1103 (1998).

6. The criteria for a compensable evaluation for the residuals of
a shell fragment wound to the left leg have not been met. 38
U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 3.321(b), 4.2, 4.3, 4.7,
4.71a, 4.118, Diagnostic Codes 5260, 7803, 7804, 7805 (1998).

7 -

7. The criteria for special monthly compensation based on the need
for regular aid and attendance of another person are not met. 38
U.S.C.A.  1114(l), 5107(a) (1991 & Supp. 1999); 38 C.F.R. 3.351,
3.352(a) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran filed his first claim for VA compensation on May 9,
1984, decades after his discharge from active service in World War
II. On this VA application, question 9B, when asked whether the
veteran had previously filed a claim for any VA benefit with VA,
the veteran responded that he had not.

When asked to describe the nature of his sickness, disease, or
injury for which this claim was being made, as well as the date
each disability began (question number 24), the veteran noted a
severe stroke in April 1984, a low back injury due to a fall in
June 1982, and a lower back operation in November 1983. At this
time, the veteran made no reference to loss of vision, a dental
trauma, PTSD, a, right knee disability, a right elbow disability,
a left leg disability, or a back disability associated with his
active service. His claim was filed slightly less than 39 years
after the veteran's discharge from active service in November 1945.

Medical records obtained at the time of the May 1984 claim for VA
compensation note treatment for a series of severe nonservice-
connected disabilities including, but not limited to, hypertension,
a stroke, and a back disability associated, with a fall decades
after the discharge from active service. Significantly, no
reference was made to any of the disabilities at issue other than
a back disability that the veteran associated with a post-service
injury. A July 1983 medical report written by Howard W. Morgan,
M.D., notes that the veteran was applying for workman's
compensation due to his post service back injury.

8 -

In light of the medical evidence cited above, the RO, in a May 1984
rating determination, awarded the veteran a VA pension and
entitlement to special monthly pension on account of the need of
aid and attendance from May 9, 1984, the day the veteran filed his
claim for compensation. The veteran was notified of this
determination in June 1984. A notice of disagreement with this
determination was not received.

In a VA housebound examination in July 1984, a series of the
veteran's disabilities were noted. Significantly, other than
complaints of poor vision, and a back disability that the veteran
had associated with a post-service injury, no reference is made to
any of the disabilities at issue, including any of the veteran's
current service-connected disabilities. Based on the stroke, lumbar
spondylolisthesis, and hip arthritis, the VA examiner determined
that the veteran required the daily personal health care services
of a skilled provider without which the veteran would require
hospitalization, nursing home care, or other institutional care. No
reference was made to PTSD, a right knee disability, a right elbow
disorder, a left leg disability, loss of vision, a dental disorder,
or a back disability associated with the veteran's active service.

In November 1984, the veteran filed a second claim for VA
compensation. At the time, he requested service connection for a
disability associated with shrapnel wounds to both legs, the right
arm, stomach, and back. The veteran also specifically stated that
he had no additional information to submit. Additional medical
records were obtained by the RO. They include a December 1982
report from Dr. Morgan, indicating that the veteran hurt his back
earlier that year in a post service accident occurring decades
after the veteran's discharge from active service. In the December
1982 report, it was noted that the veteran was injured in June 1982
when he tripped and hurt himself at work. Significantly, no
reference is made to the veteran's active service.

9 -

At this time, the RO attempted to obtain the veteran's service
medical records. A January 1985 letter from the United States Army
indicated that his records had been forwarded to the Army Board of
Correction of Military Records in Washington, D.C.

In November 1984, Dr. Morgan noted that in April 1984, decades
after the veteran's discharge from active service, the veteran
suffered a left intracerebral hemorrhagic type of stroke. This
disability left the veteran with a severe residual visual loss and
difficulties with his speech.

Submitted in October 1984 was a statement from Captain 
[redacted]. This statement noted that the veteran had received the
Bronze Star in June 1945. It was reported that he was wounded in
the left leg, right knee, and right elbow with shrapnel in other
places "of his back" which were all "superficial." It was noted the
veteran was taken to a field hospital for aid and released to join
his company under Captain [redacted]' command.

It was also noted that the veteran, while hitching a tank to be
towed, was hit in the back. He was hospitalized in Fort Jackson,
South Carolina, for injuries received and "operated on plus having
teeth knocked out during this episode, causing severe dental work
and an operation on his damaged back." It was indicated that this
was not entered into the veteran's records because reports had been
lost and not entered by the headquarters company field office.

The RO contacted the office responsible for the correction of
military records in September 1985. In a September 1985 response,
it was noted that the reconstructed records of the veteran did not
include any military records or dental records. It was noted that
the veteran's records may have been destroyed at a fire at the
National Personnel Records Center (NPRC) in 1973. Available service
personnel records indicate that the veteran was awarded the Bronze
Star Medal. However, under the heading "Wounds Received in Action,"
the service personnel records specifically indicate that the
veteran received no wounds in action.

- 10-

The RO denied entitlement to service connection for shrapnel wounds
of both legs, the right arm, stomach, back, chest, and lungs when
it issued an unappealed rating decision in February 1986.

The veteran submitted additional statements and additional attempts
were made to obtain the veteran's service medical records. However,
in a March 1986 statement from the Department of the Army, Medical
Correspondence Division, it was noted that all of the veteran's
health care records had been retired to the record center in St.
Louis, Missouri. The NPRC informed the United States Army that a
fire had destroyed the veteran's health records in 1973.

In a March 1986 VA dental consultation, visual oral dental
examination revealed three remaining teeth, numbers 18, 22 and 27.
Missing lower teeth were replaced with a metal and acrylic partial
denture. The remaining teeth were very unstable due to extreme loss
of the alveolar bone.

In May 1985, the RO reported that the veteran had not filed a claim
of any kind until May 1984, and then only for a VA pension (which
was granted).

In 1986, the veteran submitted a copy of a previously submitted
(1984) statement from a Corporal [redacted] who reiterated, nearly
word for word, the statement previously submitted by Captain
[redacted]. A statement submitted by Private First Class 
[redacted] also reiterated (nearly verbatim) the statement of Captain
[redacted].

The RO denied a claim of entitlement to service connection for a
dental disorder in a rating decision issued in November 1986. The
RO noted there had been no combat service, no trauma, or prisoner
of war service. However, it is unclear if the veteran ever received
notice of this determination. Accordingly, the Board has
adjudicated this claim on de novo basis. 

In September 1987, based on additional statements submitted by the
veteran, including records indicating that the veteran had been
awarded the Purple Heart and the Bronze Star Medal with "V' device,
approximately 43 after the his discharge from active service, the
RO denied a claim of service connection for shell fragment wounds
to both legs, the right arm, stomach, back, chest, and lungs was
again denied.

The veteran then submitted additional statements. Based on these
statements, the RO affirmed the foregoing denial in a November 1987
rating determination.

The veteran through numerous sources submitted additional
statements. A March 1988 statement from the Army Board for
Correction of Military Records indicated that the veteran's records
had been destroyed in a fire at the NPRC in July 1973.

On August 16, 1989, the veteran petitioned to reopen his claim of
service connection for a disability of the left leg, right knee,
and elbow plus other shrapnel wounds and mishaps while serving in
the military in World War II. At this time, the veteran submitted
a statement from a [redacted], previously of the 781 Tank
Battalion, who noted that on April 8, 1945, in Helibron, Germany,
the veteran volunteered to help send ammunition trucks to a place
across from the Neckar River. It was noted that the veteran was
wounded in the left leg, right knee and elbow with shrapnel wounds.
It was also noted that the veteran's records were being updated in
order for him to receive the Purple Heart.

In February 1990, a VA dentist reported that the veteran was not
eligible for outpatient dental care and had been informed of this
by the RO. Once again, as it is unclear if the veteran was provided
notice of this decision, the Board will adjudicate this issue on a
de novo basis.

In an August 1990 VA examination, the veteran noted shrapnel
injuries in Germany in 1945 to his right elbow, right knee, and
left leg. The veteran also noted that surgery was done at the time
to remove pieces of shrapnel.

12 -

The veteran also noted that he had been hit by a tow bar while
towing a tank in 1944. It was contended that he had back surgery
that same year in South Carolina.

Physical examination of the right elbow revealed that extension was
restricted by about 10 degrees and flexion was almost full. The
right knee had a moderate degree of genu varum deformity. No joint
swelling was found. The ligaments were relatively stable, both
medially and laterally. Examination of the left leg revealed that
rotation of the left hip was uncomfortable both in flexion and
extension.

X-ray studies of the right elbow had revealed some degree of
arthrosis medially at the elbow joint. X-ray studies of the right
knee revealed a degree of patella arthrosis. X-ray studies of the
spine revealed signs of disc degeneration with multiple anterior
osteophyte changes in the lower lumbar region. Signs of the
previous laminectomy through L4 and part of L5 were noted. The
veteran was found to be considerably disabled from degenerative
changes in his low back. No shell fragments were indicated.

In a November 1990 rating determination, service connection was
awarded for the residuals of a right knee injury and right elbow
injury with olecranon bursitis and degenerative changes. The
veteran was awarded a 10 percent disability evaluation for each
disability from August 16, 1989, the day he petitioned to reopen
these previously denied claims. A noncompensable evaluation was
also awarded for the residuals of a left leg injury from August 16,
1989. Service connection remained denied for the low back condition
because no evidence had been provided that would relate the
currently diagnosed disability to the veteran's military service.

At a hearing held before a hearing officer at the RO in June 1990,
the 'veteran asked for compensation due him from the day he was
wounded and also from the day that he was hurt while in active
service at Fort Jackson, South Carolina. The veteran again noted a
shrapnel wound during his active service in World War II. The
veteran noted that he was attempting to obtain retroactive benefits
back to 1945.

- 13 -


The hearing officer noted that his original claim for VA
compensation was received in 1984. Accordingly, it was asked why
the veteran believed he was entitled to benefits retroactive to
1945 when he did not file a claim until 1984. The veteran responded
that his records were "floating around somewhere in the military"
and could not be located. The veteran contended that he had filed
a claim. with the United States Army every year since 1945.

Based on the veteran's testimony in June 1990, the RO, apparently
on its own initiative, raised the issue of whether the veteran was
entitled to service connection for PTSD. Significantly, during the
hearing held before the hearing officer at the RO in June 1990, the
veteran did not raise the claim of entitlement to service
connection for PTSD. Further, no claim of PTSD had been filed prior
to June 26, 1990.

A May 1991 VA psychiatric evaluation report shows the veteran was
diagnosed with probable PTSD that was chronic and low grade, with
exacerbation of many of the symptoms since his stroke in 1985. A
probable organic effective syndrome due to the cerebrovascular
accident in 1985 was also diagnosed. Based on this evaluation, The
RO denied entitlement to service connection for PTSD. The veteran
submitted a valid notice of disagreement with this determination in
September 1991. A statement of the case on the issue of service
connection for PTSD was issued by the RO in January 1992. A valid
substantive appeal of this determination was received in January
1992.

In November 1992, the Board remanded the issue of entitlement to
service connection for PTSD to the RO for additional development.
At that time, the Board stated, in pertinent part:

Initially, we note the rating decision dated in August 1991 and the
statement of the case indicate that the veteran submitted multiple
statements dated between December 20, 1990, and November 16, 1991.

14 -

We note that these statements are not currently associated with the
claims folder. In addition, although the statement of the case
indicates that the statements by [redacted] and  [redacted]
were submitted, they are not currently part of the record.

The Board must note it appears that the reason the statements cited
above were not associated with the veteran's claims folder at that
time was because a former employee of the Board tampered with the
claims folder. However, it is important to note that in November
1992, the sole issue before the Board was entitlement to service
connection for PTSD. The RO granted entitlement to service
connection for PTSD in April 1993. Thus, while it does not appear
that the veteran was prejudiced by tampering with regard to his
PTSD claim in November 1992, the Board has considered that a
removal of records from the claims folder could have an impact on
his current claims, including, most importantly, his claims
regarding an earlier effective date. Thus, as will be noted below,
the Board began an extensive development of this claim, including,
but not limited to, the return of the veteran's claims file to his
representative for review.

The veteran has submitted a series of statements in support of his
claims. In several of his statements he indicates that he has been
attempting to obtain a VA pension for 50 years. In other
statements, the veteran contends that he is owed over $100,000 for
the disability to his back, mouth, and teeth.

As noted above, in July 1993 the RO granted entitlement to service
connection for PTSD effective from June 26, 1990. The veteran was
awarded a 100 percent disability evaluation from this date. A
statement which the Board has accepted as a substantive appeal with
a July 1993 statement of the case was submitted by the veteran
later that month. Those issues are cited above. In this regard, it
is important to note that neither the veteran nor his
representatives have raised additional claims.

- 15 -

As indicated above, the Board notified the veteran that a former
employee of the Board may have tampered with his claims folders. In
June 1995, the veteran's representative requested that the claims
folder be returned to the RO in order for his representative to
perform a review of the evidence within the claims files. This
review was completed in September 1995. In February 1996, the
veteran canceled his previous request for a hearing before a Member
of the Board.

In March 1996, the Board remanded this case to the RO for
additional development. In May 1996, at the request of the Board,
the RO contacted the veteran and requested that he identify all
sources of treatment for the disabilities at issue. In a May 1996
response, the veteran stated that the RO should contact his
representative at the RO in Waco, Texas. A copy of the May 1996
letter from the RO and the veteran's response that month were sent
to the veteran's representative. However, no additional medical
records were either submitted or indicated.

In May 1996, the veteran contended that he had filed claims for
disability since "1943-44-45" and that he had filed these papers
more than twice. The veteran cited to those individuals who had
submitted statements in support of his claims and the disabilities
at issue. In subsequent statements the veteran recalled a 50-year
history of fighting for his award of service connection. In August
1997, the veteran appears to associate his back fusing with a
shrapnel injury.

At the request of the Board, the veteran underwent a series of VA
evaluations to determine the nature and extent of his service-
connected and nonservice-connected disabilities. During a June 1996
orthopedic evaluation, the veteran gave a history of shrapnel
injuries in Germany in 1944. He also gave a history of being hit in
the back while in service with a tow bar which caused several
months of paralysis. The veteran indicated that he was cared for in
a South Carolina military base.

Examination revealed that the veteran was only able to ambulate
with two canes and that he walked very slowly, partially related to
his spine and hip problems and also because he was legally blind.

16 -

The veteran (at that time) associated his blindness with a stroke
in the 1980's. The examiner noticed a status post lumbar
decompression laminectomy and fusion, with residual radiculopathy,
degenerative joint disease of the right knee, and severe
degenerative joint disease of the left hip.

The examiner stated, in pertinent part, that without having
followed the veteran over the years, it would be very difficult to
correlate the veteran's present problems with his service injuries
other than by the veteran's history.

It was noted that if the history did indeed indicate that his back
surgery was related to a shrapnel injury or tow bar injury, then it
was certainly service related. Regarding the veteran's hip
disability, the examiner stated that this could represent an old
mal-united subcapital fracture rather than pure degeneration. The
examiner stated that the veteran was totally and permanently
disabled.

During a June 1996 social and industrial survey, the veteran
described severe difficulties with his blindness, a back disability
and the fact that his left leg was 1 1/4 inch shorter than his
right leg. The veteran also noted his PTSD. Given the veteran's
advanced age, the examiner stated that the veteran's health
appeared to be reasonably good. The veteran walked slowly with the
use of a cane. He lived alone and seemed comfortable with that
arrangement. He employed people to mow his yard and clean his home
as needed. The veteran appeared to be a "rather gruff older man."
It appeared that he was somewhat isolated from his family and his
community, but this isolation appeared to be by choice. He
demonstrated to the examiner that he was functional in his
environment. No significant psychosocial problems were noted in
this interview beyond mild social isolation and reported bad dreams
about his war experiences.

A VA dental examination report dated in June 1996 shows the veteran
had a set of complete dentures fabricated by the VA in 1993. The
veteran was edentulous at the date of the construction of his
complete dentures. It was noted that the "probability of his total
tooth loss being caused by active service is very small."

- 17 -


The veteran noted that he had several teeth knocked out in 1943
from a service- related accident and that several others were
extracted to insert removable partial dentures.

Over a period of time the veteran lost his remaining teeth,
probably from periodontal disease, and required complete dentures.
It was noted that the veteran probably lost several teeth from a
service-related accident but probably lost his remaining teeth from
periodontal disease. The examiner stated, in pertinent part, that
in his opinion there was no permanent dental disability relating to
the veteran's active service.

In a June 1996 VA evaluation, it was noted the veteran walks with
two canes because of his visual impairment and also because of
physical impairment secondary to his low back and his knees. The
veteran's complaints included low back and knee pain, an inability
to ambulate without assistance, and his legal blindness so that he
required someone to assist him in shopping, in the preparation of
food, taking care of his clothing, housekeeping duties and any
ambulatory efforts outside his home or any type of travel.

Physical evaluation revealed a limitation of motion in both knees
secondary to war injuries and chronic arthritis with age. The
veteran lived alone. He did not use mechanical aids except in the
supermarket where he tended to knock things off shelves. An
assistant accompanied him when he went to the supermarket. The use
of a wheelchair while in a supermarket was also noted. The veteran
left home only on intervals of medical examinations and
occasionally to go with his aid for shopping. Most of the shopping
was done without his presence. It was noted the veteran was
mentally competent and certainly capable of managing his finances
with someone who was reputable to handle his billing.

Additional outpatient treatment records were obtained by the RO.
They note continued treatment of the veteran's service-connected
and nonservice-connected disabilities.

18 -

An additional evaluation was performed at the request of the RO in
January 1998. At that time, it was noted that the veteran was able
to walk without a wheelchair in his own environment, but when he
left his home he did so by the use of a wheelchair with assistance.
Evaluation of the shoulder and elbow joints revealed a full range
of motion. In examining the right elbow, the examiner was unable to
discern any type of shrapnel wound. There was no scar found visible
at this point and the veteran had full range of motion of both the
right and left elbows without difficulty. The biceps and triceps
reflexes were equal and symmetrical bilaterally.

The knee joint and ankle joints also had full range of motion
bilaterally. There was no crepitus of the knee joint. No difficulty
in flexion and full extension was found. Both knees flexed to 140
degrees and extended to 0 degrees. The knee jerk and ankle jerk
reflexes were equal and symmetrical bilaterally.

Examination of the veteran's back revealed a 10-centimeter-midline
scar over L4-L5-S1 from his previous surgery. The veteran noted
that this was still extremely tender to palpation. Significant
difficulties with the back were noted. The veteran rose from the
table very slowly, complaining of pain arising from a supine
position. The veteran was able to ambulate without his cane and
without the wheelchair in familiar areas. The lumbar spine was
extremely limited in motion and forward flexion of 30 degrees was
the maximum that could be obtained. Extension of 20 degrees was
noted.

The final diagnosis noted a history of a left leg injury with a
"very, very tiny scar on the anterior surface of the left lower leg
over the muscle which is well healed and no residual is noted, no
limitation of motions." The right knee and right elbow revealed no
shrapnel wounds which could be discerned. The right knee apparently
had full range of motion as did the right elbow with no residual.
It was noted that the veteran had fusion of L4-L5-S1 and the left
leg was 2 inches shorter than the right so that the veteran was
required to walk very slowly and use a cane. The veteran's
blindness was also noted. It was also indicated that he was 100
percent disabled for PTSD which made the history "somewhat
unreliable."

19 - 

In October 1998, the veteran reported that his case appeared to be
stated completely at this time. It was requested that this case be
forwarded to the Board without delay. Additional written argument
was prepared by the veteran's representative in October 1998 and
May 1999. No additional claims were raised.

1. Entitlement to service connection for loss of vision and dental
trauma.

Criteria and analysis

The threshold question is whether the veteran has presented
evidence of well-grounded claims. The Court has defined a well-
grounded claim as a claim which is plausible, that is meritorious
on its own, or is capable of substantiation. If he has not filed
such a claim, the appeal must fail. 38 U.S.C.A. 5107(a); Murphy v.
Derwinski, 1 Vet. App. 78, 81 (1990). The United States Court of
Appeals for the Federal Circuit has affirmed the principle that if
an appellant fails to submit a well- grounded claim, VA is under no
duty to assist in any further development of the claim. Epps v.
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

In order for a claim to be well grounded, there must be a current
disability which is related to an injury or disease which was
present during service. Rabideau v. Derwinski, 2 Vet. App. 141, 143
(1992). Case law provides that although a claim need not be
conclusive to be well grounded it must be accompanied by evidence.
A claimant must submit some supporting evidence that justifies a
belief by a fair and impartial individual that the claim is
plausible. Dixon v. Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak
v. Derwinski, 2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical
diagnosis or medical causation, competent medical evidence is
required to establish a well-grounded claim. Grottveit v. Brown, 5
Vet. App. 91, 93 (1993).

- 20 -

Where the determinative issue is a question of medical diagnosis or
medical causation, lay assertions cannot constitute evidence to
render a claim well grounded under 38 U.S.C.A. 5107(a). If no
cognizable evidence is submitted to support the claim the claim
cannot be well grounded.

The Court has held that, in general, a claim for service connection
is well grounded when three elements are satisfied. First, there
must be competent evidence of a current disability (a medical
diagnosis).

Second, there must be evidence of an occurrence or aggravation of
a disease or injury incurred in service (lay or medical evidence).
Third, there must be a nexus between the in-service injury or
disease and the current disability (medical evidence). Caluza v.
Brown, 7 Vet. App. 498 (1995).

The Court has further held that the second and third elements of a
well-grounded claim for service connection can also be satisfied
under 38 C.F.R. 3.303(b) (1998) by (a) evidence that a condition
was "noted" during service or an applicable presumption period; (b)
evidence showing post-service continuity of symptomatology; and (c)
medical or, in certain circumstances, lay evidence of a nexus
between the present disability and post-service symptomatology. See
38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97
(1997). Alternatively, service connection may be established under
38 C.F.R. 3.303(b) by evidence of (i) the existence of a chronic
disease in service or during an applicable presumption period and
(ii) present manifestations of the same chronic disease. Ibid

When, after consideration of all of the evidence and material of
record in an appropriate case before VA, there is an approximate
balance of positive and negative evidence regarding the merits of
an issue material to the determination of the matter, the benefit.
of the doubt in resolving each such issue shall be given to the
claimant. 38 U.S.C.A. 5107(b) (West 1991); 38 C.F.R. 3.102, 4.3
(1998).

- 21 -

In the past, VA has treated the veteran's teeth. The veteran now
appears to seek both compensation and continued dental treatment.
His claim presents the threshold question of whether he has met his
initial burden of submitting evidence to show that his claim is
well grounded, meaning plausible. 38 U.S.C.A. 5107(a) (West 1991);
Woodson v. Brown, 8 Vet. App. 352 (1995) aff'd 87 F.3d 1304 (Fed.
Cir. 1996).

Service connection will be granted for disease or injury of
individual teeth and of the investing tissues when shown by
evidence to have been incurred in or aggravated by service. 38
C.F.R. 3.381(a) (1998). However, treatable carious teeth,
replaceable missing teeth (as the veteran contends occurred in this
case), dental or alveolar abscesses, periodontal disease
(pyorrhea), and Vincent's stomatitis are not disabling conditions,
and may be considered service-connected solely for the purpose of
determining entitlement to dental examinations or outpatient dental
treatment. 38 C.F.R. 4.149 (1998).

In evaluating the veteran's claim of entitlement to service
connection for dental trauma, as well as all of the veteran's
claims, the Board has recognized the fact that the veteran is in
receipt of the Purple Heart and the Bronze Star, indicating that he
was exposed to combat during active service. The fact that the
veteran qualifies as a combat veteran under applicable regulations
does not end the Board's analysis in this case.

The United States Court of Appeals for the Federal Circuit has
noted a three-step sequential analysis where a combat veteran seeks
benefits under the 38 C.F.R. 3.304(f) method of proof. First, "it
must be determined whether the veteran has proffered 'satisfactory
lay or other evidence of service incurrence or aggravation of such
injury or disease.'. . . As the second step, it must be determined
whether the proffered evidence is 'consistent with the
circumstances, conditions, or hardships of such service.'. . . [I]f
these two inquiries are met, the Secretary [of the VA] 'shall
accept' the veteran's evidence as 'sufficient proof of service
connection,' even if no official record of such incurrence exists."
Collette v. Brown, 82 F.3d 389, 392-3 (Fed. Cir. 1996) (citations
omitted).

- 22 -

This section considerably lightens the burden of a combat veteran
who seeks benefits for a disease or injury which he alleges was
incurred in combat service. Id. at 392. The third step requires the
Board to consider whether there is clear and convincing proof which
would rebut the presumption of service-connection. Id. at 393.

The Board has accepted the veteran's recollections of a dental
injury during his active service. However, the record shows that
the veteran has received treatment for his dental injury, including
a complete set of dentures fabricated by VA in 1993. Thus, the
threshold determination in these types of cases becomes whether the
veteran is entitled to receive both compensation or treatment from
VA. To be entitled, it is necessary that he satisfy the criteria of
one of the various classes of eligibility which are discussed in 38
U.S.C.A. 1712 (West 1991) and 38 C.F.R. 17.161 (1998).

The record shows that dentures have replaced the teeth, and that
none of the teeth involve a dental condition that might be
compensable under the Diagnostic Codes of 38 C.F.R. 4.150 (1998).
Further, there is the opinion of a VA dentist who, in June 1996,
concluded that the veteran had no permanent dental disability
relating to his active service. Thus, the compensation aspect of
the veteran's claim is not well grounded. Woodson, supra.

Class II dental treatment is provided for noncompensable service-
connected dental conditions, but restrictions include one-time
treatment and timely application after service. The veteran
previously received such treatment and his eligibility under this
category expired many years earlier. Class II(a) dental treatment
is provided, without restrictions as to the number of treatment
episodes or timely application, for a service-connected
noncompensable dental condition due to a combat wound or other
service trauma. In this case, the veteran has contended that his
dental condition is due to service trauma. The veteran and others
have provided statements regarding this alleged dental trauma.

23 -

However, the post service medical records do not support the
veteran's statements. Notwithstanding, even if it is assumed that
a service trauma or traumas occurred, the veteran is not competent
to associate his current alleged dental disability with the alleged
dental traumas. Espiritu v. Derwinski, 2 Vet. App. 492, 494-5
(1994).

In this case, the veteran has contended that his dental condition
is due to service trauma. The veteran has provided statements
regarding the alleged dental trauma. However, the VA medical
opinion of June 1996 would not support a conclusion that the
veteran suffered a service trauma. Under these circumstances, the
claim for outpatient dental treatment must be denied. See Woodson,
supra.

The evidence submitted by the veteran in support of his claim for
service connection, as well as for outpatient dental treatment,
consists entirely of lay statements. However, where the determinant
issue involves medical causation or a medical diagnosis, competent
medical evidence as to the effect that a claim is plausible or
possible is required. Grottveit v. Brown, 5 Vet. App. 91, 93 1993.
The record does not reveal that the veteran or his representative
possesses any medical expertise and they have not claimed such
expertise. Thus, the veteran's lay medical assertions, as well as
those of his fellow servicemen, to the effect that his current
dental condition is the result of his active service has no
probative value. See Allen v. Brown, 7 Vet. App 439 (1995).

On the issue of medical causation, the Court has been clear that
"[I]ay hypothesizing, particularly in the absence of any supporting
medical authority, serves no constructive purpose. . . ." Hyder v.
Derwinski, 1 Vet. App. 221, 225 (1991). The veteran's recollections
of events that occurred over 50 years earlier are entitled to
limited probative weight. However, even if these recollections are
assumed to be true, the veteran does not have the medical expertise
to associate his alleged traumas to his current dental disorder.
Espiritu, 2 Vet. App. at 494-5.

With regard to the veteran's claim of entitlement to service
connection for loss of vision, the veteran has supplied absolutely
no evidence to support this claim.

- 24 -

The veteran has failed to indicate that he suffered from a loss of
vision during service and has failed to associate this disability
with any of his service-connected disorders. Further, the veteran
himself has indicated that his loss of vision is a direct result of
his stroke in the 1980's. Pertinent medical records, including, but
not limited to, the records of Dr. Morgan, would support the
conclusion that the veteran suffered a stroke that causes him a
severe residual visual loss, Neither Dr. Morgan nor any medical
provider associates the veteran's loss of vision with the veteran's
active service. Accordingly, this claim must be denied as not well
grounded.

Although the Board considered and denied the appellant's claims on
a ground different from that of the RO, which denied the claims on
the merits, the appellant has not been prejudiced by the decision.
This is because in assuming that the claims were well grounded, the
RO accorded the appellant greater consideration than his claims in
fact warranted under the circumstances. Bernard v. Brown, 4 Vet.
App. 384 (1993).

In light of the implausibility of the appellant's claims and the
failure to meet his initial burden in the adjudication process, the
Board concludes that he has not been prejudiced by the decision to
deny his appeal for service connection for loss of vision and
dental trauma.

The Board further finds that the RO advised the appellant on the
evidence necessary to establish a well grounded claim, and the
appellant has not indicated the existence of any post service
medical evidence that has not already been obtained that would well
ground his claims. McKnight v. Gober, 131 F.3d 1483 (Fed. Cir.
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the appellant's claims for service connection for loss of vision
and dental trauma are not well grounded, the doctrine of reasonable
doubt has no application to his claims.

- 25 - 

The Court has held that if the appellant fails to submit a well
grounded claim, VA is under no duty to assist in any further
development of the claim. 38 U.S.C.A. - 5107(a); Gilbert v.
Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. Brown, 5 Vet.
App. 91, 93 (1993); 38 C.F.R. 3.159(a).

The appellant's representative contends that subsequent to the
Court's decisions pertaining to this issue, VA expanded its duty to
assist him in developing evidence to include the situation in which
the appellant has not submitted a well grounded claim. Veterans
Benefits Administration Manual M21-1, Part III, Chapter 1, 1.03
(a), and Part VI, Chapter 2, 2.10(f) (1996).

The appellant's representative further contends that the M21-1
provisions indicate that the claim must be fully developed prior to
determining whether the claim is well grounded, and that this
requirement is binding on the Board.

The Board, however, is required to follow the precedent opinions of
the Court. 38 U.S. C.A. 7269 (West 1991); Tobler v. Derwinski, 2
Vet. App. 8, 14 (1991). Subsequent to the revisions to the M21-1
manual, in Meyer v. Brown, 9 Vet. App. 425 (1996), the Court held
that the Board is not required to remand a claim for additional
development, in accordance with 38 C.F.R. 19.9 (1998), prior to
determining that a claim is not well grounded.

The Board is not bound by an administrative issuance that is in
conflict with binding judicial decisions, and the Court's holdings
on the issue of 'VA's duty to assist in connection with the well
grounded claim determination are quite clear. Bernard v. Brown, 4
Vet. App. 384, 394 (1993); 38 C.F.R. 19.5 (1998).

The Board has determined, therefore, that in the absence of well
grounded claims for service connection for loss of vision and
dental trauma, VA has no duty to assist the appellant in the
development of his case.

- 26 -

II. Whether new and material evidence has been submitted to reopen
the claim of entitlement to service connection for a back
disability.

Criteria and analysis

While this case was pending before the Board, the United States
Court of Appeals for the Federal Circuit entered a decision in
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) concerning the
definition of the term "new and material evidence" found in 38
U.S.C.A. 5108 (West 1991). In that determination, the Court of
Appeals for the Federal Circuit held that the Court decision in
Colvin v. Derwinski, 1 Vet. App. 171 (1991), had "overstepped its
judicial authority" by adopting a social security case law
definition of "new and material evidence," rather than deferring to
the "reasonable interpretation of an ambiguous statutory term
established by [VA] regulations Hodge, 155 F.3d at 1364. The Court
of Appeals for the Federal Circuit further held that the Court's
"legal analysis may impose a higher burden on the veteran before a
disallowed claim is reopened" as to what constitutes material
evidence" Id. at 1363, and remanded the case for review under the
Secretary's regulatory definition of "new and material evidence."

In Hodge, Court of Appeals for the Federal Circuit found that the
definition of "new and material evidence" applied by the Court
under Colvin was as follows:

Evidence is 'new and material' if: (i) it was not of record at the
time of the last final disallowance of the claim and is not merely
cumulative of evidence of record; (ii) it is probative of the issue
at hand; and if it is 'new' and 'probative' (iii) it is reasonably
likely to change the outcome when viewed in light of all the
evidence of record.

Hodge, 155 F.3d at 1359 (hereafter Colvin definition).

27 -

The Court of Appeals for the Federal Circuit found that part (iii)
imposed a higher burden on claimants than the VA regulatory
definition because it:

... specifically focuses on the likely impact the new evidence
submitted will have on the outcome of the veteran's claim; it
requires that 'there must be a reasonable possibility that the new
evidence, when viewed in the context of all the evidence, both old
and new, would change the outcome.' (citations omitted).

Id. at 1361.

Citing the regulatory history, the Court of Appeals of the Federal
Circuit held that:

... the purpose behind the [VA] definition was not to require the
veteran to demonstrate that the new evidence would probably change
the outcome of the claim; rather it emphasizes the importance of a
complete record for evaluation of the veteran's claim.

Id. at 1363.

In this case, in the September 1998 statement of the case, in
addressing whether new and material evidence had been submitted to
reopen the claim of service connection for generalized
osteoarthritis, the RO provided the appellant with the provisions
of 38 C.F.R. 3.156(a). However, in some sections, the September
1998 statement of the case appears to paraphrase the Colvin
definition of new and material evidence, holding that there must be
a reasonable possibility that the new evidence, when viewed in the
context of all the evidence, both new and old, would change the
outcome.

The Board finds that the RO has effectively ruled in the
alternative, finding that the additional evidence is not "new"
because it is cumulative, as well as finding that the additional
evidence is not "material."

- 28 -

A finding that the evidence is not "new" would alone support the
determination to deny the claim under the new post-Hodge definition
of what constitutes new and material evidence. Accordingly, as the
claimant has been provided the controlling regulatory definition of
"new and material evidence" and the RO's adjudication of the
application to reopen the claim for service connection was
consistent with that definition, it is not prejudicial for the
Board to proceed with the adjudication of this claim. Bernard v.
Brown, 4 Vet. App. 384 (1993). Under this analysis, the finding
that the evidence is not "material" was gratuitous, and thus any
question as to whether the RO's ruling as to the materiality of the
additional evidence was in accord with Hodge is rendered moot.

This determination is consistent with the determination in Vargas-
Gonzalez v. West, 12 Vet. App. 63 (1998). In Vargas-Gonzalez, the
Court determined that if, and only if, the Board had found that the
evidence to reopen was "new" with its determination concerning
materiality of the evidence (based on the now-invalid Colvin test
for materiality) would the question of the need for a remand for
readjudication consistent with Hodge be necessary. Accordingly,
because the Board's determination that the evidence in Vargas-
Gonzalez was not "new" was plausible, and thus not clearly
erroneous, the Court held that a remand under Hodge need not be
considered. In the case before the Board at this time, it is found
that the RO has determined that the evidence submitted by the
veteran is not new. Accordingly, a remand of this case, in light of
the recent determination of Hodge, is not required.

If no notice of disagreement is filed within the prescribed period,
the action or determination shall become final and the claim will
not thereafter be reopened or allowed, except as otherwise provided
by regulation. 38 U.S.C.A. 7105(c); 38 C.F.R. 20.1103.

If new and material evidence is presented or secured with respect
to a claim which has been disallowed, the Secretary shall reopen
the claim and review the former disposition of the claim. 38
U.S.C.A. 5108.

- 29 -

A decision of a duly constituted rating agency or other agency of
original jurisdiction shall be final and binding on all field
offices of the Department of Veterans Affairs as to conclusions
based on the evidence on file at the time VA issues written
notification in accordance with 38 U.S.C.A. 5104. (West 1991). A
final and binding agency decision shall not be subject to revision
on the same factual basis except by duly constituted appellate
authorities or except as provided in 3.105 of this part. 38 C.F.R.
3.104(a).

A determination on a claim by the agency of original jurisdiction
of which the claimant is properly notified is final if an appeal is
not perfected as prescribed in Rule 302 (20.302 of this part). 38
U.S.C.A. 7105; 38 C.F.R. 20.1103.

Pursuant to 38 U.S.C.A. 5108 (West 1991), the Board must reopen a
previously and finally disallowed claim when "new and material"
evidence is presented or secured with respect to that claim. See 38
U.S.C.A. 7105(c) (West 1991) and Hodge. 38 C.F.R. 3.156(a) (1998)
provides as follows:

New and material evidence means evidence not previously submitted
to agency decision makers which bears directly and substantially
upon the specific matter under consideration, which is neither
cumulative nor redundant, and which by itself or in connection with
evidence previously assembled is so significant that it must be
considered in order to fairly decide the merits of the claim.

New evidence means more than evidence which has not been previously
physically of record. To be "new" additional evidence must be more
than merely cumulative. Colvin, 1 Vet. App. at 174. However, for
the purposes of establishing whether new and material evidence has
been submitted, the credibility of the evidence, although not its
weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513
(1992).

- 30 -

Evidence obtained since September and November 1987 includes the
veteran's lay assertions and those of some of his fellow servicemen
regarding a back disability which he alleges occurred during his
active service. Under Justus, the credibility of this evidence is
to be presumed for purposes of determining whether new and material
evidence has been submitted. However, as noted above, the Court, in
a series of cases, has also held that a lay party is not. competent
to provide evidence as to matters requiring specialized medical
knowledge, skill, expertise, training or education. Espiritu, 2
Vet. App. at 494-5.

The Board finds that the veteran is not competent to associate his
current back disability with an alleged back injury that is alleged
to have occurred during his active service. He is also not
competent to disassociate his current back disability with the
clear evidence of a post service back injury and treatment for a
post service back injury that is well established within the
veteran's medical records. Even if the Board assumes that the
injury in question occurred, the Court has made clear that a lay
party is not competent to provide probative evidence as to matters
requiring expertise derived by specialized medical knowledge,
skill, expertise, training or education. See Cromley v. Brown, 7
Vet. App. 376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16
(1993); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Fluker v.
Brown, 5 Vet. App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 21
1, 214 (1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); and Clarkson
v. Brown, 4 Vet. App. 565, 657 (1993).

In this case, the veteran is making the same argument he made prior
in 1987. The veteran is contending that his current back disability
is a result of an injury alleged to have occur-red during his
active service. This is the identical argument made prior to
September 1987. Since 1987, the veteran has provided no medical
evidence to support this argument. Consequently, the Board finds
that this evidence is not new" and cannot constitute "new and
material evidence." In this regard, it is important to note that
the veteran has apparently disregarded all evidence regarding his
post service back injury and the medical statements provided by his
own physician, Dr. Morgan, who makes no reference to the veteran's
active service or a service-related back injury.

31 -

Unless the veteran provides new and material evidence to reopen the
claim, the Board is bound by expressed statutory mandate not to
consider the merits of the case. Barnett v. Brown, 83rd F.3d 1380,
1384 (Fed. Cir. 1996). In Barnett, the United States Court of
Appeals for the Federal Circuit concluded that 38 U.S.C.A. 7104
does not merely "empower" but "requires" the Board to first
determine whether new and material evidence has been presented
prior to an adjudication of the merits of the claim. Thus, unless,
and until, the veteran develops new and material evidence to
provide a basis to reopen his claim, the Board may not unilaterally
adjudicate the merits of the claim denied by the RO. Accordingly,
the request to reopen the previously denied claim of entitlement to
service connection for a back disability remains denied.

In adjudicating this claim, it is important to note that even if
the Board were to reopen this claim based on the efforts of the RO
to develop this issue, including, but not limited to, obtaining
medical examinations and records cited by the veteran, it would be
concluded that the VA had fulfilled its duty to assist the veteran
in the development of this claim. Further, based on the significant
evidence cited above, including, most importantly, the veteran's
own statements made in 1984, the Board would be forced to conclude
that the preponderance of evidence does not support the veteran's
claim. Accordingly, a determination that new and material evidence
has been submitted would not support either a remand of this case
for additional development or an allowance of the claim.

The Court recently announced a three-step test with respect to new
and material cases. Under the new Elkins test, VA first determine
whether the veteran has submitted new and material evidence under
section 3.156 to reopen the claim; and if so, VA must determine
whether the claim is well grounded based on a review of all the
evidence of record; and lastly, if the claim is well grounded, VA
must proceed to evaluate the merits of the claim but only after
ensuring that the duty to assist has been fulfilled. Winter v.
West, 12 Vet. App. 203, 206 (1999); Elkins v. West, 12 Vet. App.
209, 218-19 (1999).

32 - 

As new and material evidence has not been submitted to reopen the
veteran's claim of entitlement to service connection for a back
disability, the first element has not been met. Accordingly, the
Board's analysis must end here. Butler v. Brown, 9 Vet. App. at 171
(1996).

III. Entitlement to earlier effective dates for the grants of
entitlement to service connection for the right knee disability,
right elbow disability, and PTSD.

Criteria & Analysis

The veteran essentially contends that he should be awarded service
connection for a right knee disability, a right elbow disability,
and PTSD from the day of his discharge from active service in
November 1945. The veteran has contended that he filed claims for
these disabilities every year since 1945. In light of the fact that
the veteran's service medical records appear to have been lost
during a fire at the NPRC, as well as the fact that the veteran's
claims folder appears to have been tampered with by a former
employee of the Board, the undersigned has seriously considered
this question. However, based on a detailed review of the evidence
of record, the Board finds that the veteran's contention that he
filed a claim with the United States Army every year since 1945 is
not credible.

To comply with the statutory requirements of 38 U.S.C. 7104(d) to
provide "reasons or bases" for its decisions, the Board must
analyze the credibility and probative value of the evidence,
account for the evidence which it finds to be persuasive or
unpersuasive, and provide the reasons for its rejection of any
material evidence favorable to the veteran. Eddy v. Brown, 9 Vet.
App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson
v. Brown, 7 Vet. App. 36 (1994). The Board has "the authority to
discount the weight and probity of evidence in the light of its own
inherent characteristics and its relationship to other items of
evidence." Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

- 33 -

In Caluza, 7 Vet. App. at 510-511, the Court held that credibility
can be impeached generally by a showing of: "interest, bias,
inconsistent statements, or, to a certain extent bad character."
For oral testimony, a hearing officer can consider: "demeanor of
the witness, the facial plausibility of the testimony, and the
consistency of the witness testimony and affidavits." For
documentary evidence: "A VA adjudicator may properly consider
internal consistence, facial plausibility, and consistency with
other evidence submitted on behalf of the veteran."

The single most important piece of evidence that supports the
Board's determination on this issue is the veteran's own statement
made in May 1984. In May 1984, the veteran filed his first claim
for VA compensation. At that time, the veteran specifically denied
having filed any claim for any benefit with VA. At that time, the
veteran also referred to a lower back injury due to a fall in June
1982, decades after his discharge from active service. At that
time, the veteran makes no reference to PTSD, a right knee injury,
a right elbow injury, a shell fragment wound to the left leg, or to
previously filed claims. This single piece of evidence, standing
alone, devastates the vast majority of the veteran's contentions in
this case.

Throughout the veteran's case he has contended that he has waited
50 years to receive a VA pension. The facts of this case do not
support this contention. The veteran filed his first claim for VA
compensation in 1984. Within one month of receiving this claim, the
RO awarded the veteran a nonservice-connected pension as well as
entitlement to special monthly pension on account of need of aid
and attendance of another person. The veteran does not note this
fact in his numerous statements to both his Congressman and
Senators.

In February 1986, the RO denied the veteran's claim of entitlement
to service connection for shrapnel wounds of both legs, the right
arm, stomach, back, chest, and lungs since these conditions were
not shown by the evidence of record at that time. The veteran did
not file a notice of disagreement with this determination. The RO
continued to deny his claim in September and November 1987. A
timely notice of disagreement with these determinations was not
received. Accordingly, the RO's decisions were final in the absence
of clear and unmistakable error (CUE).

- 34 -

The veteran may assert a claim of clear and unmistakable error
under 38 C.F.R. 3.105(a) (1998) on a prior, unappealed RO decision.
Clear and unmistakable error may also be found in a prior Board
decision. See 1(b) of Pub. L. 1095-111 (Nov. 21, 1997). Under 38
C.F.R. 3.105(a) (1998), a prior decision must be reversed or
amended where evidence establishes "clear and unmistakable error".
For clear and unmistakable error to exist:

(1) "[e]ither the correct facts, as they were known at that time,
were not before the adjudicator (i.e., more than a simple
disagreement as to how the facts were weighed or evaluated), or the
statutory or regulatory provisions extant at the time were
incorrectly applied," (2) the error must be "undebatable" and the
sort "which, had it not been made, would have manifestly changed
the outcome at the time it was made," and (3) a determination that
there was [clear and unmistakable error] must be based on the
record and law that existed at the time for the prior adjudication
in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v.
Principi, 3 Vet. App. 310, 313 -14 (1992)).

The Court has consistently stressed the rigorous nature of the
concept of clear and unmistakable error. "Clear and unmistakable
error is an administrative failure to apply the correct statutory
and regulatory provisions to the correct and relevant facts; it is
not mere misinterpretation of facts." Oppenheimer v. Derwinski, 1
Vet. App. 370, 372 (1991). Clear and unmistakable error "are errors
that are undebatable, so that it can be said that reasonable minds
could only conclude that the original decision was fatally flawed
at the time it was made." Russell, 3 Vet. App. at 313. "It must
always be remembered that [clear and unmistakable error] is a very
specific and rare kind of 'error.'" Fugo v. Brown, 6 Vet. App. 40,
43 (1993).

35 -

A disagreement with how the RO evaluated the facts is inadequate to
raise the claim of clear and unmistakable error. Luallen v. Brown,
8 Vet. App. 92, 95 (1995). The Board has reviewed the record with
this guidance in mind and finds that there has been no allegation
made that would be adequate to raise a valid claim of CUE in either
decision.

In this case, the veteran petitioned to reopen his previously
denied claims of service connection for a right knee and right
elbow disability on August 16, 1989. At this time, the veteran
submitted additional information pertinent to this claim, including
a statement of Mr. [redacted]. The RO determine to reopen this claim and
award the veteran service connection for these disabilities. In
this regard, it is important to note that, to this day, there is
still no competent medical evidence in support of the veteran's
claim that he suffers from shrapnel wounds caused by his World War
II service.

While the veteran has contended that he has shrapnel wounds as a
result of his World War II service, and has supplied lay statements
in support of this claim, medical evaluations have failed to note
any indication of shrapnel wounds and X-ray studies have failed to
indicate evidence of shrapnel. Nevertheless, in light of the
veteran's combat service and the fact that his service medical
records were lost in a fire in 1973, the RO, based on the evidence
obtained in 1989, awarded the veteran service connection for these
disabilities.

Under 38 U.S.C.A. 5110(a) and 38 C.F.R. 3.400(q)(ii), the effective
date of a claim received after a prior final disallowance will be
the date of the claim or the date entitlement arose, whichever is
later. On August 16, 1989, the veteran petitioned to reopen these
claims. The Board has reviewed the record in detail and has found
no evidence of a previous petition to reopen this claim before
August 16, 1989, which was not addressed and denied by the RO.
Accordingly, his claims of entitlement to an earlier effective date
for service connection for a right knee and right elbow disability
are denied.

36 -

With regard to the veteran's apparent claim of an effective date
earlier than June 26, 1990, for a 100 percent evaluation for PTSD,
it should be noted that the veteran has never filed a claim seeking
service connection for this disorder. The RO, on its own
initiative, based on the veteran's testimony before a hearing
officer on June 26, 1990, filed this claim on behalf of the
veteran. The RO initially awarded service connection for this
disability from October 12, 1990, as noted by the Board within its
March 1996 remand. In a later rating decision, the RO established
an effective date retroactive to June 26, 1990, the day of the
hearing.

The basis for the determination that the veteran should receive an
effective date earlier than June 26, 1990, in light of the fact
that he failed to ever file a claim for this disability, is highly
unclear. As noted above, in order for the veteran to be entitled to
VA compensation he must file a claim. Consequently, for reasons
noted above, the veteran's claim of entitlement to an effective
date, prior to June 26, 1990, for a grant of service connection
with assignment of a 100 percent evaluation for PTSD is denied.

In making the determinations above, the Board has considered that
there is indication that a former employee of the Board may have
removed information from the veteran's claims folder. In this
regard, it is important to note that in November 1992, the sole
issue before the Board was entitlement to service connection for
PTSD. This claim was allowed in an April 1993 rating decision.
Nevertheless, the Board has considered whether there is any
indication that the former employee of the Board removed a document
which would support the veteran's claim of entitlement to an
earlier effective date for his service-connected disabilities.

However, based on a detailed review of the events in this case, the
Board finds absolutely no indication that the former employee of
the Board removed documents which would support the claim for an
earlier effective date. The issues of service connection for a
right knee injury or right elbow disability were not before the
Board in November 1992.

- 37 - 

Thus, there would be no rationale for the former employee of the
Board to remove such documents in order for the case to be
remanded. The evidence supporting the Board's determinations
regarding the denial of the veteran's claims, including the
veteran's own statements, appears untainted. Accordingly, there is
no basis to award the veteran an earlier effective date for the
service-connected disabilities at issue. The claims of earlier
effective date must be denied.

IV. Entitlement to a compensable evaluation for the residuals of a
shell fragment wound to the left leg.

Criteria & Analysis

Initially, the Board notes that the veteran's claim for a
compensable evaluation for residuals of a shell fragment wound of
the left leg is well grounded within the meaning of 38 U.S.C.A.
5107(a); that is, a plausible claim has been presented. Murphy v.
Derwinski, 1 Vet. App. 78 (1990).

In evaluating the veteran's claims for a compensable evaluation for
the residuals of a shell fragment wound to the left leg, as well as
all other claims cited in this case, the Board has considered
whether it has met the duty to assist mandated by statute. VA has
a duty to assist the veteran in developing facts pertinent to a
well-grounded claim. 38 U.S.C.A. 5107(a) (West 1991); 38 C.F.R.
3.103 and 3.159 (1998).

When a veteran's service medical records are unavailable, VA's duty
to assist, and the Board's duty to provide reasons and bases for
its findings and conclusions and to consider carefully the benefit-
of-the-doubt rule (see 38 U.S. C.A.  7104(d)(1), 5107(b) (West
1991)), are heightened. See also Moore (Howard) v. Derwinski. 1
Vet. App. 401, 404 (1991). That duty includes obtaining medical
records and medical examinations where indicated by the facts and
circumstances of the individual case. Littke v. Derwinski, 1 Vet.
App. 90 (1990).

38 -

"Full compliance with the (statutory duty to assist) also includes
VA assistance in obtaining relevant records from private physicians
when (the veteran) has provided concrete data as to time, place,
and identity. " Olson v. Principi, 3 Vet. App. 480, 483 (1992)
(emphasis added).

The RO has made many efforts to obtain medical records cited by the
veteran, including his service medical records. The RO has
contacted, on several occasions, both the United States Army and
the NPRC in an effort to obtain these records, without success. The
veteran has failed to identify any post service medical evidence
pertinent to his claims. Accordingly, the Board finds that VA has
fulfilled its duty to assist the veteran in obtaining all pertinent
medical records that would support his claims.

In this case, the RO has undergone extensive attempts to obtain
adequate VA evaluations in order to successfully evaluate the
veteran's claims. The veteran has been the subject of numerous VA
evaluations in order to determine the nature, extent and etiology
of the disabilities at issue. Based on these evaluations, the Board
finds that these evaluations meet the requirements of the Board's
March 1996 remand. Accordingly, an additional remand of this case
in light of the Court's determination in Stegall v. West, 11 Vet.
App. 268 (1998), is not warranted. VA evaluations, as a whole,
provide the Board with the necessary information required to
adjudicate the veteran's claims. Accordingly, the Board may proceed
in the adjudication of these claims.

Disability evaluations are determined by the application of a
schedule of ratings which is based on average industrial
impairment. 38 U.S.C.A. 1155. Separate diagnostic codes identify
the various disabilities. The veteran's service-connected shell
fragment wound to the left leg has been evaluated under 38 C.F.R.
4.71a, Diagnostic Code 5260 (limitation of function of the leg)
(1998). Under this diagnostic criteria, flexion limited to 60
degrees warrants a noncompensable evaluation, flexion to 45 degrees
warrants a 10 percent evaluation, flexion limited to 30 degrees
warrants a 20 percent evaluation, and flexion limited to 15 degrees
warrants a 30 percent evaluation.

39 -

Where the minimum evaluation requires residuals and the schedule
does not provide a noncompensable evaluation, a noncompensable
evaluation will be assigned when the required residuals are not
shown. 38 C.F.R. 4.31.

Based on the VA evaluations of this disability, the residuals of
the veteran's shell fragment wound to the left leg includes a small
scar in the anterior surface of the left lower leg over the muscle
which is well healed. No residual disability is found. The examiner
in January 1998 noted what he described as a "very, very tiny scar
in the anterior surface of the left lower leg over the muscle which
is well healed and no residual is noted, no limitation of motions."

This finding does not support the veteran's contention that he is
entitled to a compensable evaluation. The Board has evaluated this
disability under several diagnostic codes, including, but not
limited to, 38 C.F.R. 4.71a, Diagnostic Code 5261 (limitation of
extension of the leg), 38 C.F.R. 4.118, Diagnostic Code 7803
(superficial scars, poorly nourished and repeatedly ulcerated ),
7804 (superficial scars, tender and painful on objective
demonstration), and 7805 (limitation on function of part affect)
(1998). However, based on the objective medical evidence of record,
the Board finds no basis to conclude that the veteran is entitled
to a compensable evaluation. There is no evidence of limitation of
motion or a scar which would warrant compensation. Accordingly, the
veteran's claim of entitlement to a compensable evaluation for the
residuals of a shell fragment wound to the left leg must be denied.

Although the veteran is entitled to the benefit of the doubt where
the evidence is in approximate balance, the benefit of the doubt
doctrine is inapplicable where, as here, the preponderance of the
evidence is against the claim for a compensable evaluation for
residuals of a shell fragment wound of the left leg. Gilbert v.
Derwinski, 1 Vet. App. 49, 53 (1990).

40 -

V. Entitlement to special monthly compensation based on the need
for regular aid and attendance of another person.

Criteria & Analysis

The law permits an increased rate of compensation for veterans who
are in need of regular aid and attendance. 38 U.S.C. A. 1114. It is
again important to note that the RO awarded the veteran a special
monthly pension on account of need of aid and attendance in May
1984, days after the veteran filed his first claim for VA
compensation. As a result, the critical determination in this case
is not whether the veteran requires aid and attendance, but whether
his service-connected disabilities require him to receive aid and
attendance benefits.

In making such determinations, consideration is given to such
conditions as: An inability of the veteran to dress or undress
himself, or to keep himself ordinarily clean and presentable,
frequent need of adjustment of any special prosthetic or orthopedic
appliance which by reason of a particular disability cannot be done
without aid; an inability of the claimant to feed himself through
loss of coordination of upper extremities or through extremity
weakness; an inability to tend to the wants of nature; or an
incapacity, physical or mental, which requires care or assistance
on a regular basis to protect the claimant from hazards or dangers
incident to his or her daily environment. See 38 C.F.R. 3.352
(1998).

It is not disputed that the veteran is severely disabled due to his
service-connected disabilities. The veteran is currently receiving
a 100 percent disability evaluation for his PTSD, a 10 percent
disability evaluation for his right ankle disability, a 10 percent
evaluation for his right elbow disability, and a noncompensable
evaluation for his left leg injury.

41 -

The veteran is currently found 100 percent disabled due to his
service-connected PTSD. However, based on the social and industrial
survey of June 1996, as well as the VA evaluations of January 1998
and June 1996, it cannot be said that the veteran's psychiatric
disability causes the veteran to require the aid and attendance of
another person.

As noted above, the veteran suffers from numerous severe
nonservice-connected disabilities which are clearly the source of
his need for aid and attendance. These disabilities include, but
are not limited to, the veteran's blindness, the residuals of his
stroke, the residuals of his post service back injury, and his
hypertension. The medical evidence of record indicates extensive
treatment for these nonservice- connected disabilities and a nearly
nonexistent amount of treatment for the service- connected
disabilities.

These facts are clear indications that the veteran's nonservice-
connected disabilities are the cause of his current need for aid
and attendance. The VA evaluations cited above clearly reveal that
it is the veteran's nonservice-connected disabilities that require
him to seek the help of others. Without consideration of the
veteran's blindness, his nonservice-connected orthopedic
disabilities, and other nonservice- connected disorders, the
medical evidence of record makes clear that he would not require
the aid of another person.

The VA evaluations and outpatient treatment reports would support
the determination that the service-connected disabilities, in and
of themselves, have not been implicated in any diminished ability
of the veteran to care for himself on an independent basis.

Clearly, the nonservice-connected disorders, including those
disabilities associated with the veteran's age, provide the
overwhelming majority, if not the totality, of his difficulties. An
additional remand of this case with further medical evaluations, in
light of the overwhelming amount of evidence supporting the
conclusions noted above, is not warranted.

- 42 -

As required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the
Board has considered all potential applicable versions of all
pertinent regulations, whether or not they have been raised by the
veteran. However, there is no regulation that provides a basis upon
which to assign special monthly compensation for the reasons
discussed herein. Lastly, while the Board has considered the
doctrine affording the veteran the benefit of any existing doubt,
the record does not demonstrate an approximate balance of positive
and negative evidence as to warrant the resolution of that matter
on that basis. 38 U.S.C.A. 5107(b).

ORDER

The veteran not having submitted a well-grounded claim of
entitlement to service connection for loss of vision, the appeal is
denied.

The veteran not having submitted a well-grounded claim of
entitlement to service connection for dental trauma, the appeal is
denied.

The veteran not having submitted new and material evidence to
reopen the claim of entitlement to service connection for a back
disability, the appeal is denied.

Entitlement to an effective date, prior to August 16, 1989, for a
10 percent evaluation for a right knee injury with degenerative
changes, residuals of a shell fragment wound is denied.

Entitlement to an effective date, prior to August 16, 1989, for a
10 percent evaluation for a right elbow injury with bursitis and
degenerative changes, residuals of a shell fragment wound (major)
is denied.

Entitlement to an effective date, prior to June 26, 1990, for a 100
percent evaluation for PTSD is denied.

- 43 -

Entitlement to a compensable evaluation for the residuals of a
shell fragment wound to the left leg is denied.

Entitlement to special monthly compensation based on the need for
regular aid and attendance is denied.

RONALD R. BOSCH 
Member, Board of Veterans' Appeals

44 -



